Order entered October 7, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00798-CV

     LACORE ENTERPRISES, LLC AND LINK BIOSCIENCES, LLC,
                         Appellants

                                      V.

  CLAIRE ANGLES, MICHEAL KEARL, MICHAEL SMITH, AND THE
             VIRTUAL FORMULA, LLC, Appellees

              On Appeal from the 380th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 380-01127-2021

                                   ORDER

      Before the Court is appellants’ October 5, 2021 unopposed motion to extend

time to file their brief on the merits. We GRANT the motion and extend the time

to October 26, 2021.


                                           /s/   CRAIG SMITH
                                                 JUSTICE